PER CURIAM.
Defendant, Robert Thomas Peel, was convicted of first degree burglary, and has appealed from that judgment on the ground there is no evidence, aside from that of an admitted accomplice, to support the conviction. A.R.S. § 13-136 requires “other evidence which, in itself and without aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense.”
The Attorney General has filed a confession of error with this court. After citing A.R.S. § 13-136, the Attorney General states:
“This Court, in the recent cases of State vs. Smith, 96 Ariz. 322, 395 P.2d 362; and State vs. Goldthorpe, 96 Ariz. 350, 395 P.2d 708, has made amply clear the nature and quality of the 'other evidence’ required by our statute. There is in this case, simply no other evidence, outside the testimony of the accomplice, which tends in itself, to connect the defendant herein with the cotnmission of the offense charged.”
The Attorney General is to be commended for his frankness with the court in this matter.
“We know that such officers meet with many surprises and disappointments in the discharge of their official duties. They have to deal with all that is selfish and malicious, knavish and crim*228inal, coarse and brutal, in human life; but the safeguards which the wisdom of ages has thrown around persons accused of crime cannot be disregarded, and such officers are reminded that a fearless, impartial discharge of public duty, accompanied by a spirit of fairness toward the accused, is the highest commendation they can hope for. Their devotion to duty is not measured, like the prowess of the savage, by the number of their victims.” State v. Montgomery, 56 Wash. 443, 105 P. 1035, 1037.
The appellee’s motion to reverse is granted and this case is ordered dismissed.